Citation Nr: 1529378	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for defective vision of the left eye, to include as secondary to service-connected residuals of the fracture of the left zygoma with metal plate insertion. 

2.  Entitlement to service connection for right shoulder disability, to include secondary to service-connected left shoulder impingement syndrome.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of the fracture of the left zygoma with metal plate insertion. 

4.  Entitlement to an effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes. 

5. Entitlement to service connection for residuals of a fracture of the right cheek bone.  

6. Entitlement to service connection for residuals of fractures of the right and left thumbs.  

7.  Entitlement to service connection for residuals of a fracture of the right foot.

8. Entitlement to an initial compensable evaluation for sensory deficit of the distal tip of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2012, and November 2012 rating decisions, by the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, and more recently in Huntington, West Virginia which has jurisdiction of the claim.

For reasons described below, the claim of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for defective vision of the left eye, has been recharacterized as entitlement to service connection for defective vision of the left eye, to include as secondary to service-connected residuals of the fracture of the left zygoma with metal plate insertion.  

The Veteran testified before the undersigned Veterans Law Judge in July 2014. 

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the documents in Virtual VA and VBMS reveals a copy of the Veteran's hearing transcript and VA treatment records that were reviewed by the Agency of Original Jurisdiction (AOJ) in the December 2013 statement of the case (SSOC). Any additional records are either not relevant or duplicative of evidence already of record.  

The issues of entitlement to service connection for defective vision of the left eye, right shoulder disability, residuals of a fracture of the right cheek bone, residuals of fractures of the right and left thumbs, residuals of a fracture of the right foot, entitlement to an increased rating in excess of 10 percent for the service-connected residuals of the fracture of the left zygoma with metal plate insertion, and an initial compensable evaluation for sensory deficit of the distal tip of the right ring finger are REMANDED to the AOJ.


FINDING OF FACT

On July 7, 2014, prior to the promulgation of a decision in the appeal of entitlement to an effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to AN effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Veteran has indicated his intent to withdraw his claim of entitlement to an effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

II. Analysis

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to an effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes and it is dismissed.



ORDER

The appeal of the issue of entitlement to an effective date earlier than February 14, 2011, to establish [redacted] as a dependent spouse for compensation purposes is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The issue of service connection for defective vision of the left eye, to include as secondary to service-connected residuals of the fracture of the left zygoma with metal plate insertion has been developed by the RO as a petition to reopen a previously denied claim.  The Board disagrees with this characterization.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the 1-year period from the date of mailing of the rating decision. 38 C.F.R. § 20.302(b) (1).  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board need not review the claim under the rule of whether new and material evidence has been submitted as the decisions of 1995 and 1996 never became final.  

A review of the procedural history of this claim is in order.  By way of an August 1995 rating decision, the RO denied the Veteran's claim for service connection for loss of vision in the left eye (along with 10 other issues).   The RO denied service connection in part, because the Veteran failed to appear for scheduled examinations.  The Veteran filed a notice of disagreement (NOD) in September 1995 and indicated disagreement with 10 of the 11 denied issues.  In January 1996, the RO issued a statement of the case (SOC) on all 10 of the denied issues in June 1995, and found that there was no evidence of defective vision or loss of vision.  The Veteran requested VA examinations and these were conducted in February 1996,  

In March 1996, the RO issued a RD in which all 11 original issues are again denied.  A supplemental statement of the case (SSOC) was issued in April 1996.  A note in the claims folder show that the Veteran failed to report for one or more VA examination in May 1996.  On May 23, 1996, the RO created an internal note stating that no Board action was required at this time, and ordering that the file was to be sent to American Legion for completion of a 1-646 and "return to the Board for rating action."  

The file was sent to the American Legion, the Veteran's representative, and on May 30, 1996, the representative indicated it wished to defer the submission of further argument on the certified issues until BVA notifies Veteran and RO that the file was ready for review.  It also states that "the BVA Director of Administrative Service has written the Veteran to advise that he will receive a BVA letter which will advise that case will be reviewed within 90 days."  

The question the Board must address before a determination can be made in this appeal is what the issue is that is within its jurisdiction.  To do this, the Board must examine the documents of record that were filed after the 1995 and 1996 RO decisions to determine whether those decisions ever became final.  

Questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals. 38 U.S.C. § 7105(d)(3).  The U.S. Court of Appeals for Veterans Claims, in the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), held that the Board has the authority to adjudicate matters in which a claimant has failed to file a timely Substantive Appeal.  Id. at 44.  Here, the Veteran's representative filed a document which indicated an intent to appeal.  It had assumed that the appeal had been certified to the Board and deferred argument until it was notified by the Board that a decision could be expected within 90 days of case review.  The representative's statement was submitted within the required time periods under which, pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b), which require that a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The Board finds that the representative's interpretation at the time in question is reasonable.  

Based upon the above discussion, the Board concludes that the May 1996 document filed by the Veteran's representative is an adequate substantive appeal and that the Board has jurisdiction of the issue of entitlement to service connection for defective vision of the left eye, to include as secondary to service-connected residuals of the fracture of the left zygoma with metal plate insertion, without consideration of whether new and material evidence has been submitted to reopen the claim.  

Additionally, the Board finds that it has jurisdiction of several other issues that were addressed in the January 1996 statement of the case.  The issues of entitlement to service connection for residuals of a fracture of the right cheek bone, fractures of the right and left thumbs, and for a fracture of the right foot have not been addressed or granted in subsequent rating decisions, and thus are still active appeals based upon the discussion above.  The other issue on appeal was entitlement to an initial compensable evaluation for sensory deficit of the distal tip of the right ring finger is also before the Board.  Although it has been reviewed on numerous occasions by the AOJ, a final decision has not been issued by the Board.  

The Veteran testified that he has loss of vision of the left eye that is either directly due to military service or to his service-connected residuals of fracture of the left zygoma with the metal plate insertion.  The Veteran testified that loss of vision in his left eye was directly due to extended in-service exposure to lasers that were used to find targets.  He also testified it was due to the metal plates inserted for the fracture of his zygoma as they irritate his eye and cause his eye to quiver causing tearing and blurred vision.  He also claimed that his vision got worse in 1990 or 1991.  This coincides with an automobile accident in June 1991.  (See pages 22, 27, 28, and 30 of the hearing transcript.)  

The Veteran was afforded a VA examination in June 2013.  He complained that he needed correction and that he experienced frequent twitching in his left eye.  It was observed that the Veteran had fractured the zygoma on the left in June 1991.  Other symptoms associated with the left eye included pain, redness, swelling, "lump", crusting, dryness, drooping lid, and impaired night vision.  Following a physical examination the examiner diagnosed the following: frequent twitching of the left upper eyelid, refractive error and presbyopia, disc diameter, flat choroidal nevus, of the left eye.  It was determined that the Veteran had genetically determined refractive error and presbyopia.  The 2 disc diameters of the flat chordial nevus of the left eye  were determined to be of unknown etiology.  The VA examiner stated that he could not provide an opinion on whether the Veteran's loss of sight was due to his service-connected residuals of fracture of left zygoma with metal plate insertion because there was no diagnosed loss in sight of this Veteran. 

Based on the Veteran's testimony, diagnoses of a left eye condition, and the lack of an adequate opinion by the June 2011 VA examiner of the diagnoses related to the left eye, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current diagnosis of loss of vision of the left eye or any other diagnosis related to the left eye or to service.  For each diagnosis, the VA examiner should render an opinion whether it is at least likely as not due to service, or if it is caused or aggravated by the Veteran's service-connected residuals of fracture of the left zygoma with metal plates insertion. The Board also finds that an opinion should be rendered if the Veteran's 2 disc diameters of the flat chordial nevus of the left eye is either at least likely as not due to military service, or secondary to his service-connected residuals of fracture of left zygoma with metal plate insertion.  Finally, the Veteran testified that he had received recent treatment at the Martinsburg, VA Medical Center in April 2014.  (See page 31 of the hearing transcript.)  These records are not currently contained in the Veteran's files.

The Veteran also claims that he has a right shoulder disability that is either directly due to his military service or secondary to his service-connected left shoulder impingement syndrome.  He testified that his right shoulder disability was directly related to his military service as a result of continuously pushing the covers of tanks during his active duty service.  He also testified that he fell off tanks at least 15 times during his military service.  (See page 16 of the hearing transcript.)

In April 2012, the Veteran was afforded a VA examination of the right shoulder.  He detailed the injuries he sustained in service caused by repetitive entering and exiting a tank.  The diagnoses included degenerative arthritis of the right shoulder as of 2011.  The VA examiner opined that the Veteran's right shoulder condition was less likely than not proximately due to or the result of the Veteran's service-connected left shoulder condition.  His rationale was that his right shoulder joint was totally separate from the left shoulder joint and there was no anatomical connection between the two joints.  He also opined that that since the Veteran is right handed it would not be because of pain in the left shoulder that he would use the right shoulder.  He stated that impingement in one shoulder is not known to cause arthritis in the other shoulder.  

The Veteran should be afforded a new VA examination as there is no opinion on direct service connection basis.  Although the April 2012 VA examiner opined on causation, he failed to opine whether the Veteran's right shoulder disability was caused by activities performed during active duty. Thus, the Veteran should be afforded a new VA examination to determine the current nature and etiology of his right shoulder disability. 

The Veteran is currently service-connected for residuals of left zygoma with metal plates insertion and rated as 10 percent disabling under 38 C.F.R. § 4.150, Diagnostic Code 9904.  The Veteran was afforded VA examinations in March 2012 and July 2013.  While the March 2012 VA examination focused on the malunion of the mandible and the July 2013 examination focused on the Veteran's function of temporomandibular joint condition, the Veteran testified he had additional symptoms related to the pain of the metal plates and that they shifted.  Thus, the Veteran should be afforded a new VA examination that determines the nature and severity of all of the residuals of left zygoma with metal plate insertion. 

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claims.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  The most recent VA records date from July 25, 2013.   

2.  Schedule the Veteran for VA ophthalmology examination. The entire claims file, to include physical and electronic documents must be made available to the examiner. .  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

A)  The VA examiner should review the entire record pertaining to the Veteran's history of vision problems and give a medical diagnosis for each of the Veteran's current left eye disabilities. 

B) Thereafter, the VA examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that each diagnoses of the left eye is at least as likely as not related to the Veteran's service, to include the June 1991 motor vehicle injury, and to the use of lasers in service as described by the Veteran.  

C) For each diagnosis, state whether it is as likely as not that it was aggravated (permanently worsened) by service-connected residuals of fracture of the left zygoma with metal plate insertion?  If aggravation is found, the examiner should determine, if possible, to what extent the left eye condition was aggravated beyond the natural progression of such disease.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The Veteran should be scheduled for VA examinations by the appropriate examiner to ascertain the nature and likely etiology of a right shoulder disability, right cheek bone disability, right and left thumb disabilities, and a right foot disability.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Identify each diagnosis associated with the Veteran's right shoulder, right cheek bone, right and left thumbs, and a right foot.

B) For each diagnosis, provide an opinion as to whether it is at least likely as not (50 percent or greater) due to the Veteran's military service?  The examiner must address the Veteran's claims that he injured his shoulder in service by getting into and out of tanks, and his statements regarding any injury of the right cheek bone, right and left thumbs, and a right foot.  

C) For each  diagnosis associated with the right shoulder, opine as to whether it is at least likely as not (50 percent or greater) caused by or aggravated (permanently worsened) by service-connected left shoulder impingement syndrome?  If aggravation is found, the examiner should determine, if possible, to what extent the right shoulder condition was aggravated beyond the natural progression of such disease.  

D) Comment as to whether any diagnosis associated with the right cheek bone, right and left thumbs, and a right foot were caused by or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  

E) If the Veteran is diagnosed with arthritis of the right shoulder, right cheek bone, right and left thumb, or the right foot was manifested within one year of discharge of his military service; the Veteran retired from military service in June 1995.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and severity of his residuals of fracture of the left zygoma with metal plate insertion and sensory deficit of the distal tip of the right ring finger.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner shall provide a complete report of the severity of all of the Veteran's residuals of fracture of the left zygoma with metal plate insertions.  In doing so the VA examiner's report must include:

A) The VA examiner should state all residuals related to the Veteran's fracture of the left zygoma with metal plate insertion, to include the function of his jaw and any pain due to his metal plates.  The VA examiner should state all residuals related to the sensory deficit of the distal tip of the right ring finger.
 
B) The VA examiner must describe the nature and severity for each residual related to the Veteran's fracture of the left zygoma with metal plate insertion and the sensory deficit of the distal tip of the right ring finger.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


